FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH BROWN,                                    No. 14-17325

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00165-AWI-
                                                 GSA
 v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Federal prisoner Joseph Brown appeals pro se from the district court’s

judgment dismissing his action, brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion the district court’s dismissal without leave to amend,

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725 (9th Cir. 2000), and we affirm.

      The district court did not abuse its discretion by denying Brown leave to

amend his fifth amended complaint after providing him with five opportunities to

amend and concluding that further amendment would be futile. See id. at 725-26

(“A district court acts within its discretion to deny leave to amend when

amendment would be futile[.]”); see also Gonzalez v. Planned Parenthood of L.A.,

759 F.3d 1112, 1116 (9th Cir. 2014) (“[T]he district court’s discretion in denying

amendment is particularly broad when it has previously given leave to amend.”

(citation and internal quotation marks omitted)).

      We do not address issues that are not clearly and distinctly raised in the

opening brief, including whether the district court properly dismissed Brown’s fifth

amended complaint for failure to state a claim under 28 U.S.C. §§ 1915A and

1915(e)(2)(B)(ii). See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    14-17325